PIERCE, Chief Judge.
Appellant Leudon Ruggs, together with another, was charged by information filed on February 11, 1971, in the Hillsborough County Criminal Court of Record with aggravated assault upon one Roger C. Dixon. The charge having been later nolle pressed against the co-defendant, the case in due course came for trial before a jury against appellant Ruggs. Appellant Ruggs was thereupon convicted by the jury, in due course was adjudged guilty by the Court, and thereupon was sentenced to serve a term of imprisonment in the State Prison. Motion for new trial being denied, Ruggs took an appeal to this Court and contends for reversal here that the evidence adduced at trial was not sufficient to suppport the verdict of conviction.
Counsel for Ruggs has filed here an Anders-type brief (Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493), wherein he states he “can find no case law which would support a contention that the evidence is insufficient”, the only point on appeal posed for decision by this Court. Copy of said brief was duly served upon Ruggs on May 22, 1971, and on May 28, 1971, we entered order allowing Ruggs, if he so desired, to file any additional brief he might wish in his own behalf. No additional brief has been filed by Ruggs, so the appeal is now ready for final disposition.
It is unnecessary to narrate the evidence in detail, nor even to discuss it, except to say that, after careful examination and consideration of the entire record, we find ample evidence to sustain the verdict and judgment of the Court. The judgment appealed is therefore—
Affirmed.
HOBSON and McNULTY, JJ., concur.